UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1365



JONATHAN BOONE,

                                                 Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cv-01914-DCN)


Submitted:   October 4, 2006                 Decided:   October 18, 2006


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Boone, Appellant Pro Se. Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina;
Pamela M. Wood, Assistant Regional Counsel, Denver, Colorado, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jonathan      Boone   appeals    the   district   court’s   order

adopting the magistrate judge’s report and recommendation and

dismissing Boone’s complaint requesting review of the Commissioner

of Social Security’s decision that he was not disabled for failure

to prosecute. A plaintiff’s failure to prosecute or to comply with

the federal procedural rules or an order of the court may warrant

involuntary dismissal.      Fed. R. Civ. P. 41(b).      This court reviews

a   district   court’s    dismissal   under   Rule   41(b)   for   abuse   of

discretion.     Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.

1989).   We have reviewed the record and find no reversible error.

Accordingly, we affirm the order of the district court.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -